DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-14 are pending in the instant invention.  According to the Listing of the Claims, filed March 15, 2021, claim 1 was amended and claims 2-14 were added.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 16/244,371, filed January 10, 2019 and now US 10,660,894, which is a Continuation (CON) of US Application No. 15/393,507, filed December 29, 2016 and now US 10,226,464, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/272,408, filed December 29, 2015.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-7, drawn to a method of inhibiting NF- in a cell, comprising contacting the cell with an instantly recited substituted chromeno-[2,3-d]pyrimidine, shown to the right, or a pharmaceutically acceptable salt or hydrate thereof; and (2) claims 8-14, drawn to instantly recited substituted chromeno[2,3-d]pyrimidines, 
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 13, 2020.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Listing of the Claims, filed March 15, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-14 is contained within.

New Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

New Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the instantly recited substituted chromeno-[2,3-d]-pyrimidines.
SUBSTITUTED CHROMENO[2,3-d]PYRIMIDINES AS NF-B INHIBITORS.
	Appropriate correction is required.

New Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of formula (I) into the abstract, to overcome this objection.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	A method for inhibiting nuclear factor-kappa B activity in a cell, comprising contacting the cell with a compound selected from the group consisting of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,
and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

or a pharmaceutically acceptable salt or hydrate thereof.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 1, wherein the compound is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

or a pharmaceutically acceptable salt or hydrate thereof.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 1, wherein the compound is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

or a pharmaceutically acceptable salt or hydrate thereof.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 1, wherein the compound is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

or a pharmaceutically acceptable salt or hydrate thereof.

	Appropriate correction is required.

5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 1, wherein the compound is:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

or a pharmaceutically acceptable salt or hydrate thereof.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The method of claim 1, wherein the compound is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

or a pharmaceutically acceptable salt or hydrate thereof.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 1, wherein the compound is:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

or a pharmaceutically acceptable salt or hydrate thereof.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound selected from the group consisting of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,
and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

or a pharmaceutically acceptable salt or hydrate thereof.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 8, wherein the compound is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

or a pharmaceutically acceptable salt or hydrate thereof.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 8, wherein the compound is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

or a pharmaceutically acceptable salt or hydrate thereof.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

	The compound of claim 8, wherein the compound is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

or a pharmaceutically acceptable salt or hydrate thereof.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 8, wherein the compound is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

or a pharmaceutically acceptable salt or hydrate thereof.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 8, wherein the compound is:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

or a pharmaceutically acceptable salt or hydrate thereof.

	Appropriate correction is required.

14 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 8, wherein the compound is:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

or a pharmaceutically acceptable salt or hydrate thereof.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-3, 5 and 7 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claims 1-3, 5 and 7 independently recite the limitations, C4H9, C5H11, C6H13, and/or C7H15, respectively, with regard to the substituted chromeno[2,3-d]pyrimidines contacted with the cell in the instantly recited method of inhibiting NF-B in a cell, where C4H9, C5H11, C6H13, and/or C7H15, respectively, is/are indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted chromeno[2,3-d]pyrimidine contacted with the cell in the instantly recited method of inhibiting NF-B in a cell.  Consequently, since incomplete valences are not permitted in the structure of the substituted chromeno[2,3-d]pyrimidines contacted with the cell in the instantly recited method of inhibiting NF-B in a cell, an essential portion of the substituted chromeno[2,3-d]pyrimidines contacted with the cell in the instantly recited method of inhibiting NF-B in a cell is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted chromeno[2,3-d]pyrimidines contacted with the cell in the instantly recited method of inhibiting NF-B in a cell.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	Moreover, the inventor or joint inventor should further note that where the constitution and formula of a substituted chromeno[2,3-d]pyrimidine contacted with the cell in the instantly recited method of inhibiting NF-B in a cell is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the substituted chromeno[2,3-d]pyrimidine contacted with the cell in the instantly recited method of inhibiting NF-B in a cell by such composition or formula and claims reciting said substituted chromeno[2,3-d]pyrimidines contacted with the cell in the instantly recited method of inhibiting NF-B in a cell may also be rejected under 35 U.S.C. § 112(a) for lacking sufficient written description.  See MPEP § 608.01(p).  Appropriate correction is required.
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claims 1 and 3-6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).

C5H11; and (2) C6H13, respectively, with regard to the substituted chromeno[2,3-d]pyrimidines contacted with the cell in the instantly recited method of inhibiting NF-B in a cell, and the claim also recites (1) CH2CH2CH(CH3)2; and (2) CH2CH2C(CH3)3, respectively, with regard to the substituted chromeno[2,3-d]pyrimidines contacted with the cell in the instantly recited method of inhibiting NF-B in a cell, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claims 8-10, 13 and 14 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claims 8-10, 13 and 14 independently recite the limitations, C4H9, C5H11, C6H13, and/or C7H15, respectively, with regard to the instantly recited substituted chromeno[2,3-d]pyrimidines, where C4H9, C5H11, C6H13, and/or C7H15, respectively, d]pyrimidine.  Consequently, since incomplete valences are not permitted in the structure of the instantly recited substituted chromeno[2,3-d]pyrimidines, an essential portion of the instantly recited substituted chromeno[2,3-d]pyrimidines is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the instantly recited substituted chromeno[2,3-d]-pyrimidines.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	Moreover, the inventor or joint inventor should further note that where the constitution and formula of an instantly recited substituted chromeno[2,3-d]pyrimidine is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the instantly recited substituted chromeno[2,3-d]pyrimidine by such composition or formula and claims reciting said instantly recited substituted chromeno[2,3-d]pyrimidines may also be rejected under 35 U.S.C. § 112(a) for lacking sufficient written description.  See MPEP § 608.01(p).  Appropriate correction is required.
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claims 8 and 10-13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).

C5H11; and (2) C6H13, respectively, with regard to the instantly recited substituted chromeno[2,3-d]pyrimidines, and the claim also recites (1) CH2CH2CH(CH3)2; and (2) CH2CH2C(CH3)3, respectively, with regard to the instantly recited substituted chromeno[2,3-d]-pyrimidines, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

US Application No. 16/020,688

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
	Consequently, claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 38, 43, 47, 48, 52, 63 and 64 of copending US Application No. 16/020,688.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 in the instant invention recites 9-chloro-8-(heptyloxy)-2H-chromeno-[2,3-d]pyrimidine-2,4(3H)-dione, shown to the left above, which is contacted with a cancer cell in the method for inducing cancer cell death, comprising contacting a cancer cell with… 9-chloro-8-(heptyloxy)-2H-chromeno[2,3-d]pyrimidine-2,4(3H)-dione, shown to the right above, as recited in at least claim 38 of copending US Application No. 16/020,688.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Moreover, the inventor or joint inventor should further note that the aforementioned obviousness-type double patenting rejection is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

US Application No. 16/453,424

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
	Claims 1, 5, 8 and 13 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-4, 6-8, 10-12, 14-20 and 22 of copending US Application No. 16/453,424.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in the instant invention recites 9-chloro-8-(hexyloxy)-2H-chromeno-[2,3-d]pyrimidine-2,4(3H)-dione, shown to the left above, which is contacted with a cell in the method for inhibiting growth and proliferation of cells… comprising contacting the cells with… 9-chloro-8-(hexyloxy)-H-chromeno[2,3-d]pyrimidine-2,4(3H)-dione of the formula I, shown to the right above, as recited in at least claim 1 of copending US Application No. 16/453,424.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that [I]t is obvious to add a carrier or solvent to an unpatentable compound.  {See Ex parte Douros and Vanderweff, 163 USPQ 667, (BPAI 1968)}.

provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

US Patent No. 10,226,464

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
	Claims 1-14 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 6-8, 14-16, 18, and 20 of US Patent No. 10,226,464.  Although the conflicting claims are not identical, they are not patentably distinct from each other because at least claim 6 in the instant invention recites 9-chloro-8-(heptyloxy)-2H-chromeno[2,3-d]-pyrimidine-2,4(3H)-dione, shown to the left above, which provides overlapping subject matter with respect to 9-chloro-8-(heptyloxy)-2H-chromeno[2,3-d]-pyrimidine-2,4(3H)-dione, shown to the right, as recited in at least claim 6 of US 10,226,464.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that [A] claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.  {See Sun Pharmaceuticals Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363, 86 USPQ2d 1001 (Fed. Cir. 2008); and Geneva
    PNG
    media_image11.png
    1
    1
    media_image11.png
    Greyscale
 Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 
    PNG
    media_image11.png
    1
    1
    media_image11.png
    Greyscale
349 F.3d 1373, 68 USPQ2d 1865, (Fed. Cir. 2003)}.
	Moreover, the inventor or joint inventor should further note that [I]t is obvious to add a carrier or solvent to an unpatentable compound.  {See Ex parte Douros and Vanderweff, 163 USPQ 667, (BPAI 1968)}.
	Now, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624